The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 10/5/20 has been entered.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 13, 30, 32-34 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Chen (US 2013/0070530) in view of Hars (US 2012/0137047).
Regarding claim 10, Chen discloses a memory device on an integrated circuit adapted with ephemeral data retention capability comprising: an array of charge storage elements; wherein each charge storage element in said array is characterized by an inherent leakage current (the flash memory 
wherein said programming control circuit is adapted to actively impose erase bias voltages (see paragraph 0119, 20V, ground, etc.) to said array of charge storage elements during said controlled predetermined period (see paragraph 0119, the period of the application of the erase pulses) so that said controlled erase charge is removed from such elements in addition to charge lost to leakage current by such elements.
wherein a nominal data retention time capability of the selected charge storage elements is actively shortened by said slow erase operation (it is inherent that any erasure of flash memory cells such as Chen actively shortens the data retention time of the charge storage elements—see for evidence Mukaida paragraph 0067).
Chen fails to teach the programming control circuit configured to initiate and control a scheduled erase operation in which all charge is removed from a selected storage element.  However, scheduled erasure is a known technicque in the art as part of, for example, a so called “garbage collection process” (see Hars, paragraphs 0031 and 0037).
Therefore, it would have been obvious to those having ordinary skill at the time of filing to provide a scheduled erasure in the background in order to clean up remnant data for security or future write operations.
Regarding claim 32, Chen discloses the device of claim 10 wherein the selected charge storage elements are part of a secure storage area on the integrated circuit (secure is a relative term and the charge storage elements are secure in at least that they are part of separate blocks and secure from some forms of interference--see Figure 39 for example).
Regarding claim 33, Chen discloses the device of claim 10 wherein the programming control circuit is configured to cause Fowler-Nordheim tunneling to remove said charge during said controlled predetermined period (see paragraph 0119).
Regarding claim 41, Chen discloses the device of claim 10 wherein a refresh operation is implemented by the programming control circuit with timing based on a target data retention characteristic of said charge storage element (see paragraph 0134).




Regarding claim 30, Chen discloses the device of claim 10 but fails to teach the programming control circuit is configured to cause holes to be injected into a floating gate of the selected charge storage elements.
However, this is a common and well-known technique in the art to cause a change in threshold voltage of a memory cell like those of Chen.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to configure the device of Chen to cause holes to be injected into floating gates of the charge storage elements in order to provide addition or different means of modifying the threshold voltages of said elements.
Regarding claim 34, Chen discloses the device of claim 10 but fails to teach the programming control circuit is configured to cause a negative erase voltage to be applied to a control gate of the selected charge storage elements and a positive voltage to a drain of said selected charge storage elements to remove said charge during said controlled predetermined period.
However, this is a common and well-known technique in the art to remove charges from a floating gate device.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to configure the device of Chen to cause a negative erase voltage to be applied to a control gate of the selected charge storage elements and a positive voltage to a drain of said selected charge storage elements to remove said charge during said controlled predetermined period since this was a well-known alternative method of erasure for devices like that of Chen at the time of filing.
Regarding claim 13, Chen discloses the memory device of claim of claim 10 wherein said array is partitioned into a plurality of subarrays of charge storage elements, and each of said plurality of subarrays is subjected to said slow erase operation at a different time (erase is one block at a time), but fails to specifically teach in a predetermines sequence.  However, since the erase is done a block at a time it would have been obvious to those having ordinary skill in the art at the time of filing to provide a predetermined sequence to ensure that all the blocks are erased.  One motivation for erasing in a sequence is to reduce the current needed for total erasure.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Chen (US 2013/0070530) and Hars and further  in view of Hartselle (US 2003/0131060) and Perlegos (US 4,266,283).
Regarding claim 12, Chen discloses the memory device of claim 10 but fails to teach said controlled predetermined period ranges from 10.sup.4 to 10.sup.6 seconds. However, as Hartselle teaches (see above), it is desirable to erase certain data after user configured time periods. Further, as Perlegos teaches, it was known at the time of filing that erase times for flash memory cells is dependent upon an applied voltage.  Therefore, it would have been obvious to one of ordinary skill at the time of filing to initiate a slow erasure with would take 10^4 to 10^6 seconds according to user specifications in the teaches of Hartselle. 


Allowable Subject Matter
Claims 14-20, 38-40, 42-52 are allowed.
The following is an examiner’s statement of reasons for allowance: the record makes clear the reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 31 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims for similar reasons as above.


Response to Argument
Applicant’s arguments with respect to claim(s) 10 have been considered but are thought to be fully addressed by the modified rejections above.
Claim 14 is allowed.
Applicant is reminded that claims 21-28 stand withdrawn and should be canceled if Applicant attempts to gain allowance with after final amendment. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

                                                                                                                                                                                              Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KING whose telephone number is (571)272-2311.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571-272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS KING/Primary Examiner, Art Unit 2824